      Case 2:20-cv-00402-KJM-EFB Document 6 Filed 06/02/20 Page 1 of 3

 1   LEWIS BRISBOIS BISGAARD & SMITH LLP
     GREG L. JOHNSON, SB#132397
 2      E-Mail: Greg.Johnson@lewisbrisbois.com
 3   TIMOTHY J. NALLY, SB # 288728
        E-Mail: Timothy.Nally@lewisbrisbois.com
 4   2020 West El Camino Avenue, Ste. 700
     Sacramento, California 95833
 5   Telephone: 916.564.5400
     Facsimile: 916.564.5444
 6

 7   Attorneys for Plaintiffs ROBERT RIESENMAN
     and DUBI DELI, LLC
 8

 9

10                                  UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12

13    ROBERT RIESENMAN; DUBI DELI,                     No. 2:20-cv-00402-KJM-EFB
      LLC,
14                                                     STIPULATION AND ORDER FOR THE
                          Plaintiffs,                  EXTENSION OF TIME FOR DEFENDANT
15                                                     TO RESPOND TO THE COMPLAINT
                v.
16
      KRITTERS FOR CHRIST FEEDERS,
17    LLC, and DOES 1 through 10, inclusive,
18                        Defendants.
19

20            Plaintiffs ROBERT RIESENMAN and DUBI DELI, LLC, (“Plaintiffs”) on the one hand,
21   and Defendants KRITTERS FOR CHRIST FEEDERS, LLC (“Defendant”), on the other, hereby
22   stipulate to the extension of time pursuant to Fed. R. Civ. P. 6(b) and Local Rule 144(a).
23            WHEREAS, on February 21, 2020, Plaintiffs filed the instant action against Defendant for
24   Federal trademark infringement, unfair competition, and seeking a permanent injunction. See
25   generally ECF No. 1.
26            WHEREAS, Defendant executed a Waiver of the Service of Summons on March 19,
27   2020, and returned it to Plaintiffs’ counsel that same date. The Waiver set the responsive deadline
28

     4832-9996-4861.1                                  1
         NOTICE OF AGREEMENT TO EXTEND TIME FOR DEFENDANT TO RESPOND TO THE COMPLAINT
      Case 2:20-cv-00402-KJM-EFB Document 6 Filed 06/02/20 Page 2 of 3

 1   to the complaint as April 24, 2020. Fed. R. Civ. P. 4(d)(3).
 2            WHEREAS, on April 22, 2020, Defendant’s Counsel conferred with Plaintiff’s counsel in
 3   good faith to request a 28-day extension to respond to Plaintiffs’ Complaint, to May 22, 2020, to
 4   allow Defendant additional time to investigate the allegations set forth in the Complaint, consult
 5   with legal counsel, and consider an appropriate response.
 6            WHEREAS, settlement discussions have progressed, and a further 14-day extension of
 7   time is necessary to allow the parties to finalize a settlement agreement.
 8            WHEREAS, Plaintiff is unopposed to Defendant’s request for a further 14-day extension
 9   to answer the Complaint.
10            WHEREAS, the extension is not made for the purposes of delay, and no party will be
11   prejudiced by this brief extension.
12            THEREFORE, Plaintiffs and Defendant hereby stipulate and agree that Defendant’s
13   deadline to file and serve a responsive pleading should be extended an additional 14 days, to June
14   5, 2020.
15

16   DATED: May 22, 2020                        LEWIS BRISBOIS BISGAARD & SMITH              LLP
17

18
                                                By:          /s/ Greg L. Johnson
19                                                    Greg L. Johnson
                                                      Attorneys for Plaintiffs ROBERT RIESENMAN
20
                                                      and DUBI DELI, LLC
21

22
     DATED: May 22, 2020                        LEE & HAYES
23

24
                                                By:          /s/ William B. Dyer III
25
                                                      William B. Dyer III
26                                                    Attorneys for Defendant KRITTERS FOR
                                                      CHRIST FEEDERS, LLC
27

28

     4832-9996-4861.1                                   2
         NOTICE OF AGREEMENT TO EXTEND TIME FOR DEFENDANT TO RESPOND TO THE COMPLAINT
      Case 2:20-cv-00402-KJM-EFB Document 6 Filed 06/02/20 Page 3 of 3

 1            It is so ORDERED.
 2   DATED: June 2, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4832-9996-4861.1                         1
         NOTICE OF AGREEMENT TO EXTEND TIME FOR DEFENDANT TO RESPOND TO THE COMPLAINT
